Citation Nr: 1142187	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  96-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This appeal arises from a March 1996 rating action that denied a TDIU. 

By decisions of November 1997 and February and May 2000, the Board remanded this case to the RO for further development of the evidence and for due process development.  By decision of June 2001, the Board denied a TDIU.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By June 2004 Order, the Court vacated the Board's June 2001 decision and remanded the matter to the Board for readjudication consistent therewith. 

By decision of October 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.  In March 2010, the Board denied a TDIU.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By February 2011 Order, the Court vacated the Board's March 2010 decision and remanded the matter to the Board for readjudication consistent therewith.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As pointed out in the Joint Motion for Remand, the Veteran was last examined by VA in October 2000.  The parties agreed that a contemporaneous mental health examination should be conducted to evaluate the effects of the Veteran's service connected PTSD on his employability.  As such the case will be remanded to provide the Veteran with a VA examination.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

The Board also notes that the most recent VA outpatient treatment records in the file are dated in June 2007.  The RO should determine if the Veteran has had treatment by VA since June 2007, and if so those records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's VA outpatient treatment from June 2007 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for examination.  The examiner must be provided with the entire claims file, including a copy of this remand.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate the Veteran's service-connected PTSD.  After completing an examination of the Veteran, reviewing the record, and reviewing any testing deemed necessary, the VA examiner should discuss what functional limitations the Veteran experiences as a result of his service-connected PTSD and what impact, if any, these have on his occupational functioning.  The examiner should describe if and how the Veteran's service-connected disability might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his Veteran's service-connected PTSD on the ability to obtain or maintain employment.  A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

The examiner specifically is requested to consider, and discuss as necessary, June 16, 1997 psychological evaluation in the record that found that psychiatric symptoms resulting in complete inability to function independently outside of the home were present.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


